IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1326-07


PETER HELLMUTH EGGERT, Appellant

v.


THE STATE OF TEXAS




ON REHEARING OF APPELLANT'S 
			PETITION FOR DISCRETIONARY REVIEW
FROM THE ELEVENTH COURT OF APPEALS

ERATH  COUNTY



 Per curiam.

O P I N I O N



	Appellant was convicted of conspiracy to fabricate physical evidence.  The trial
court assessed his punishment at confinement for two years, probated for five years, and a
fine of $5,000.   The Court of Appeals affirmed the conviction. Eggert v. State, No. 11-05-00234-CR (Tex. App. -- Eastland, delivered June 7, 2007).  Appellant's petition for
discretionary review was dismissed as untimely filed on September 26, 2007.  Appellant
has filed a motion for rehearing requesting reinstatement of his petition so that it will be
considered by this Court.  Appellant's motion for rehearing is granted.  His petition filed
on September 14, 2007, is reinstated as of November 14, 2007, and will be considered in
accord with Tex.R.App.P. 68.

Delivered November 14, 2007
Do not publish